People v Castillo (2016 NY Slip Op 07999)





People v Castillo


2016 NY Slip Op 07999


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Mazzarelli, J.P., Renwick, Richter, Manzanet-Daniels, Feinman, JJ.


2312 10090/88

[*1]The People of the State of New York, Respondent,
vBienvenido Castillo, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Barbara Zolot of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for respondent.

Order, Supreme Court, New York County (Roger S. Hayes, J.), entered October 13, 2015, which denied defendant's CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated the denial of defendant's motion for resentencing (see People v Sosa, 18 NY3d 436, 442-443 [2012]; People v Paulin, 17 NY3d 238, 244 [2011]). Defendant was involved in a drug trafficking operation, murdered a police officer to avoid arrest, and is serving very lengthy state and federal sentences in addition to the sentence at issue. In
addition, he has committed numerous and increasingly serious prison disciplinary infractions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK